Citation Nr: 1027673	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected Type II diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy, 
including as secondary to service-connected Type II diabetes 
mellitus.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, hypertension, and 
peripheral neuropathy.  The Veteran perfected a timely appeal of 
these determinations to the Board.

In August 2007, the Veteran appeared and offered testimony in 
support of his claim before the undersigned member of the Board.  
The Veteran's testimony on that occasion has been transcribed and 
associated with his claims file.  

The Board remanded the issues of service connection for 
hypertension and peripheral neuropathy to the RO for further 
development in September 2008.  In the same September 2008 
decision, the Board denied the Veteran's claim for service 
connection for bilateral hearing loss.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2009 the Court granted a 
Joint Motion for Remand (Joint Motion) which directed the Board 
to ensure that VA provide the Veteran with a VA audiological 
examination during which the claims file is reviewed and an 
etiology opinion is given.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension was incurred during active 
military service.

2.  The Veteran's claimed peripheral neuropathy was not present 
in service or for a number of years thereafter, is not 
etiologically related to service or to his service-connected Type 
II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for peripheral 
neuropathy, including as secondary to service-connected Type II 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of a 
service connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. 
Brown, 7 Vet.  App. 439 (1995) (en banc).

Analysis

Service connection for hypertension, including as secondary to 
service-connected diabetes mellitus

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that he has suffered from 
hypertension or high blood pressure since right after he got out 
of the service.  

The available service treatment records are absent of any 
findings of hypertension or high blood pressure during the 
Veteran's active service.  The March 1968 separation examination 
showed the Veteran's blood pressure was recorded at 126/82 and no 
findings of hypertension or treatment thereof was reported.

VA outpatient treatment reports show a current diagnosis of 
hypertension.  A private medical record from June 1995 shows a 
blood pressure reading of 148/82.  A November 1995 reading shows 
a blood pressure reading of 170/100.  A November 1995 private 
treatment record notes in the Veteran's past medical history that 
that the Veteran had hypertension when he was first married in 
1969 and was no medication for a while, but had not been on it in 
some time.  A record from September 1997 shows a blood pressure 
reading of 160/90. 

A June 2005 letter from the Veteran's treating physician 
indicated that the Veteran had been under his care for several 
years for hypertension and that it was his military service in 
Vietnam, specifically the physical and emotional stress, that 
contributed to the development of the illness.  

The Veteran was provided a VA examination in January 2006.  The 
VA examiner at that time diagnosed the Veteran with hypertension, 
per Veteran, diagnosed in the 1960s when he was on active duty.  
The examiner went on to conclude that it was not likely that the 
condition was secondary to diabetes.  However, there is no 
indication that the examiner reviewed the claims folder prior to 
making these opinions or was entirely familiar with the Veteran's 
medical history.  

Subsequently another VA examination was scheduled for the 
Veteran.  In December 2008, a VA examiner reviewed the Veteran's 
claims file and physically examined the Veteran.  The examiner 
opined that the Veteran's hypertension did manifest itself during 
service time in the 1960s per the medical records the examiner 
had reviewed.  The examiner noted that at least as far back as 
1969 the Veteran had hypertension and that he had gotten off 
active duty in 1968.  The examiner opined that it was likely that 
the Veteran's hypertension was going on when he was in service.  

The Board acknowledges that it appears that the Veteran's entire 
claims file was not available for the Veteran's June 2005 private 
physician or the January 2006 VA examiner, therefore, their 
opinions are, to some extent, based on the Veteran's own 
recitation of his medical history.  While it does not appear that 
they did not have access to the Veteran's claims file, they 
appear to have been at least somewhat familiar with the Veteran's 
medical history.  The Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history given 
by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Further, the claims file 'is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim.'  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  There are other means by which a private physician can 
become aware of critical medical facts, notably by treating the 
claimant for an extended period.  Id.  

Even assuming that the June 2005 private opinion and the January 
2006 VA examiner's opinion are inadequate, there is still the 
December 2008 VA opinion in favor of the Veteran's claim.  The 
Board finds that the December 2008 VA reviewed the Veteran's 
claims file, examined the Veteran and provided a medical opinion 
with an analysis sufficient to be considered and weighed against 
contrary opinions.  

After a careful review of the record and resolving all doubt in 
favor of the Veteran, the Board finds that on balance the 
evidence supports the Veteran's claim for service connection for 
hypertension.  The evidence of record demonstrates that the 
Veteran has a current diagnosis of hypertension and a 
relationship between the hypertension and service is established 
by way of a medical nexus opinion.  In addition, the record does 
not include any other definitive evidence that would contradict 
the nexus opinion furnished.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2009).  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for hypertension is warranted.


Service connection for peripheral neuropathy, including as 
secondary to service-connected type II diabetes mellitus

The Veteran's service treatment records are absent of any 
complaint, treatment, or diagnosis of peripheral neuropathy 
during the Veteran's active service.  The Veteran's March 1968 
separation examination does not indicate that the Veteran 
suffered from any tingling or numbness in his feet or other 
extremities.  

On January 2006 VA examination, the examiner found the Veteran's 
feet were cool to touch, with no active lesions.  Position sense 
was within normal limits and monofilament was adequate.  
Extremity pulses were 2+.  Cranial nerves II -XII were grossly 
intact.  The Veteran was diagnosed as having neuropathy, not 
found at the time.  

However, at his August 2007 Board hearing, the Veteran testified 
that he had begun receiving VA treatment for peripheral 
neuropathy, including medication, beginning December 2006. 

An October 2008 VA neurology consult note shows the Veteran 
reported tingling on the bottoms of his feet the previous few 
years.  The examiner indicated that the Veteran's history and 
examination were most probably consistent with a painful small 
fiber peripheral neuropathy on the soles of the feet combined 
with orthopedic pain at the balls and heels of his feet.  

In December 2008 a VA examiner, who reviewed the Veteran's entire 
claims file and examined him noted that that the Veteran had a 
complaint of bilateral feet burning and tingling pain, especially 
the left foot.  The examiner reviewed the Veteran's medical 
history and VA treatment notes, including the October 2008 
neurology consult.  The examiner noted that the Veteran was given 
nortriptyline at bedtime for feet burning pain, which has helped 
somewhat and that the Veteran was experiencing and complaining of 
paresthesia and dysesthesia.  Upon physical examination, the 
Veteran's pulses were palpable and distal pulses were normal on 
both wrists and pedal pulses bilaterally.  Bilaterally feet were 
cool to the touch.  Normal vibration perception in both feet and 
monofilament sensation were also normal in his feet.  The 
examiner diagnosed the Veteran with bilateral foot 
pain/paresthesia more likely as not stemming from his lower back.  
The examiner opined that there was no definite objective evidence 
of peripheral neuropathy.  He further opined that the Veteran was 
a diet-controlled diabetic and remained in good blood sugar 
control without any medications, so any peripheral neuropathy 
would not be the result of his diabetic condition.  In addition, 
the Veteran does not need any medications for diabetes, so it has 
not caused or aggravated any nerve condition.  The examiner 
finally opined that there was no evidence or history of any 
peripheral neuropathy in service or related to his military 
service.  

There are no active-duty service treatment records documenting 
any complaints or treatment in service regarding peripheral 
neuropathy.  Additionally, there are no medical records 
indicating complaints or treatment for peripheral neuropathy 
within the first year after discharge from active duty service.  
The earliest post-service medical records relating in the claims 
file is from around 2006.  This is more than 30 years after 
discharge from active service.  The Board notes that the Veteran 
testified August 2007 as to having tingling and numbness since 
back in the late 1960s, but the Veteran thought it was from his 
back.  

The Court has indicated that the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board where it found that 
Veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
As there are no contemporaneous medical records documenting any 
tingling or numbness during service or within a year of service, 
no medical records of any kind documenting this condition until 
2006 and the Veteran's own separation examination in March 1968 
not indicating any problems with peripheral neuropathy, the Board 
finds the Veteran is less credible regarding the onset of this 
symptoms and therefore his testimony is less probative on this 
issue.

However, the Veteran does not appear to contend that he developed 
peripheral neuropathy during service or that it manifested to a 
compensable level within the first year after service or that it 
is directly related to his military service and the evidence does 
not show this.  

Rather, the Veteran has stated the belief that his peripheral 
neuropathy was caused by his service-connected Type II diabetes 
mellitus.  However, the Veteran is not competent to provide such 
a medical opinion, because determining the etiology of peripheral 
neuropathy requires specialized medical knowledge.  See 38 C.F.R. 
§ 3.159(a)(2); see also Jandreau v. Nicholson, 492 F.3d 1372, n. 
4 (Fed. Cir. 2007) (a form of cancer is not the type of condition 
that a layperson can identify).

In summary, there is no indication of an injury suffered in 
service related to peripheral neuropathy or diagnosis of the 
condition in service, no continuity of symptomatology directly 
related to peripheral neuropathy since discharge from service and 
no positive medical nexus opinion between the Veteran's claimed 
peripheral neuropathy and any aspect of his military service, 
including as secondary to his service-connected Type II diabetes 
mellitus.  In fact, the only competent medical opinion regarding 
a link between the Veteran's claimed peripheral neuropathy and 
any aspect of his service (to include as secondary to the 
Veteran's service-connected Type II diabetes mellitus) is against 
the Veteran's claim (and attributes the Veteran's bilateral foot 
pain/paresthesia as more likely as not stemming from his lower 
back).

For the Board to conclude that the Veteran's claimed peripheral 
neuropathy is related to the Veteran's military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim for 
service connection for peripheral neuropathy, including as 
secondary to service-connected Type II diabetes mellitus.  Since 
the most probative evidence and the greater weight of the 
evidence indicate that the Veteran's claimed peripheral 
neuropathy was not because of his military service, the 
preponderance of the evidence is against the claim.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim 
for service connection for peripheral neuropathy must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim for service connection for 
peripheral neuropathy.  In this case, the Veteran was notified of 
the respective duties of the claimant and of VA, as well as of 
the evidence needed to substantiate his claim for service 
connection by a letter in September 2005, before the adverse 
rating decision that is the subject of this appeal.  A July 2006 
letter provided the Veteran with the specific notice required by 
Dingess, supra.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records and service 
personnel records.  The record also contains private treatment 
records the Veteran provided and authorized VA to obtain.  VA 
treatments records are located in the claims folder.  The Veteran 
was provided with a VA examination with nexus opinion.  
Statements of the Veteran and his wife have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  The 
Veteran has not indicated that there are any available additional 
pertinent records to support his claim.  

The Board is also satisfied that the development requested by the 
Board's September 2008 remand has been satisfactorily completed 
and substantially complied with.  This includes development to 
obtain VA treatment records and to provide the Veteran with a VA 
medical examination and nexus opinion regarding peripheral 
neuropathy, as well as subsequent RO (AMC) readjudication of the 
claim following the development effort.  These efforts are 
documented in the claims file.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required.  Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hypertension is granted.  

Service connection for peripheral neuropathy, including as 
secondary to service-connected Type II diabetes mellitus, is 
denied.  


REMAND

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

The Joint Motion instructs the Board to ensure that the Veteran 
is provided an adequate medical examination that includes a 
claims file review and an etiology opinion regarding his 
bilateral hearing loss.   

The Veteran is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA treatment records for the 
Veteran's service-connected bilateral hearing 
loss, not already associated with the claims 
file, including records from October 2008 to 
the present from Butler VAMC.    

2.  Once the above has been completed, 
schedule the Veteran for a VA audiological 
examination to determine the nature and 
etiology of any hearing loss disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any hearing loss disability is 
medically related to the Veteran's active 
military service.  The entire claims file 
must be made available to the designated 
examiner, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.

3.  Once the above actions have been 
completed, readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


